EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Paragraph [0001], line 2: insert –now U.S. Patent No. 11,354,058,-- before “which”.
The following is an examiner’s statement of reasons for allowance: The prior art, including that of Kwon, Allen, Maddah-Ali, and the IDS filed Jul 20, 2021 and November 30, 2021 teach related block filling systems but fail to teach the combination including the limitation to transmit a command to relocate first data that partially fills a first erase block of a storage device of the plurality of storage devices and second data that partially fills a second erase block of the storage device to a third erase block of the storage device, wherein the command causes the relocation of the first data and the second data while bypassing sending the data to the storage controller.
Kwon teaches merging first and second blocks using hot pages, while Allen teaches moving data between erase blocks.  Maddah-Ali teaches XOR-ing portions of multiple blocks together.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133